Order entered October 20, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01117-CV

            DWIGHT BELL, DEBORAH BELL, AND BOB BELL, Appellants

                                              V.

                             KAREN LYNN HARRIS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-00107-2014

                                          ORDER
       Based on the Court’s opinion of this date, we ORDER Janet L. Dugger, as Official Court

Reporter for the 296th Judicial District Court, and Collin County District Clerk Andrea Stroh

Thompson to file the appellate record without advance payment of costs no later than January 6,

2016. See TEX. R. APP. P. 20.1(k).




                                                     /s/   CRAIG STODDART
                                                           JUSTICE